Bigelow, J.
It seems to us to be quite clear that the note of $1600 constitutes a valid claim against the estate of the insolvents. It is a debt for which they were liable before their insolvency, given upon a good consideration as to them ; and it was due and payable from them at the time of the commencement *94of the insolvent proceedings. It is therefore a debt which may be proved and allowed against their estate in the hands of the assignee.
The agreement between the plaintiff and Snelling, Leland & Company in no sense constituted a partnership. The plaintiff was not to be liable for losses, nor was he to share in the profits of the business carried on by the insolvents. The amount paid by him to take up the debts of the insolvents was not to be af the risk of their business, as in case of capital contributed by a special partner. Taken in its broadest sense, it was only an agreement on the part of the plaintiff with some of the creditors not to enforce his claim against the debtors in competition with certain of the creditors. But this does not create a bar to its proof against the estate of the debtors. If by its terms any equities were created and now exist between the plaintiff and some of the creditors with whom it was made, by which, in marshalling the assets of the estate, the payment of the note is to be postponed until the claims of those creditors are first paid, such equities cannot be entered into or adjusted in this proceeding, which is in the nature of a suit at law to ascertain the amount due and provable against the estate of the firm in the hands of the assignee ; and not to determine upon the rights of creditors as to the order of payment out of the assets, or to administer any equities existing between different classes of creditors. Those must be adjudicated in another mode of proceeding, appropriate for such purposes. St. 1838, c. 163, § 18. Cushing v. Arnold, 9 Met. 23. Verdict affirmed.